AMENDED CRIMINAL COMPLAINT

 

 

 

United States District Court DISTRICT °fARIZ°NA
United States of America D'CCKET NO'
v.
Ahmad Suhad Ahmad MAGIsTRATE's cAsE No
DOB. 1988, U.S. CltlZ€l'l . 13_MJ_0()734

 

 

Complaint for violations of: Title 18, United States Code, Section 842(p)(2)(A);
Title 21, United States Code, Section 846

 

coMPLAlNANT's sTATEMENr oF FAcTs coNsTlTUTING THE oFFENsE oR vloLArloN= _
Count 1: From on or about March 24, 2017, to on or about April 26, 2017, at or near Tucson, and elsewhere, in the
District of Arizona, AHMAD SUHAD AHMAD, did teach and demonstrate to another person the making and use of
an explosive, destructive device, or weapon of mass destruction, and did distribute to another person, by any means,
information pertaining to, in whole or in part, the manufacture or use of an explosive, destructive device, or weapon
of mass destruction, in that AHMAD SUHAD AHMAD provided an individual with homemade bomb recipes and
taught an individual how to construct remote-detonating bombs, with the intent that the teaching, demonstration, or
information be used for or in furtherance of, activities which constituted a federal crime of violence, to wit, Title 18,
United States Code, Section 2332a. '

All 1n violation of Title 18, United States Code, Section 842(p)(2)(A).
Count 2: From on or about January 1, 2017, to on or about March 7, 2017, at or near Tucson, in the District of Arizona,
AHMAD SUHAD AHMAD did knowingly and intentionally combine, conspire, confederate and agree with persons
known and unknown, to possess with intent to distribute 100 grams or more, but less than 1 kilogram of heroin, that
is, approximately 150 grams of heroin, a Schedule I controlled substance; in violation of Title 21, United States Code,
Sections 841(a)(1) and 841(b)(1)(B).

All in violation of Title 21, United States Code, Section 846.

 

BAsls oF coMPLAINANT's cHARGE AGAleT THE AccUsED:

On December 22, 2016, Ahmad Suhad Ahmad (Ahmad) told a confidential source (CS3) he knew how to detonate a
bomb by using a cellular phone with a removable cellular battery. Ahmad described how he learned this during the
war in Iraq Ahmad said the bombs were easy to make. '

In January and February 2017, Ahmad asked confidential sources (CS3 and CS4) if they were interested in purchasing
heroin. Ahmad agreed to sell heroin to CS3 and CS4 for $35 per gram that Ahmad would obtain from his neighbor
(aka “Pancho”). On February 27, 2017, Ahmad met with CS3 and CS4 at 4875 E. Wyoming, Lot 22, Tucson, AriZona.

 

CONTINUED ON REVERSE

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

DETENTION REQUESTED sIGNATURE oF coMPLAINANT (omcial ritle)
Being duly swom, I declare that the foregoing is <% 54

 

 

true and correct to the best of my knowledge

 

 

 

OFFICIAL TITLE
AUTHORIZED AUSA Kev1n C. Hakala FBI Special Agent
Sworn to before me and subscribed in my presence.
SIGNATURE OF MAGISTRATE JUDGEI) DATE

November 1, 2018

 

 

l) See Federal rules of Criminal Procedure Rules 3 and 54

 

BASIS OF COMPLAINANT’S CHARGE AGAINST THE ACCUSED:

Ahmad advised CS3 and CS4 that he only had 50 grams of heroin available that he would sell to them for $27 per
gram. Ahmad went next door to Pancho’s property to purchase the heroin. Ahmad then pulled up in a white Nissan
Xterra and handed CS4 a plastic bag containing a dark substance CS3 paid $1,600 to Ahmad ($1,300 for Pancho and
$300 for Ahmad) since they originally agreed to 335 per gram for the heroin. Ahmad told CS3 he would have more
heroin available the next day for CS?) to purchase. FBI agents conducted surveillance of the heroin transaction and
provided the dark substance, upon receipt from CSB and CS4, to the FBI for testing. Analysis concluded the dark
substance contained the properties of heroin and Weighed 45.3 grams.

On March l, 2017, CSB and CS4 met Ahmad at Lot 22. Ahmad told Pancho that'CS?) was interested in purchasing
more heroin at a later date. On March 4, 2017, Ahmad’s brother asked CSB if he was interested in purchasing more
heroin. CSB told Ahmad’s brother that he wanted to purchase another 100 grams of heroin, so Ahmad’s brother
informed Ahmad. On March 7, 2017, CS3 met Ahmad at Lot 22 to complete the heroin transaction Ahmad told CS3
that he will pay Pancho $27 per gram for the heroin. When Ahmad tried to purchase the 100 grams of heroin, Pancho
had sold all of his supply earlier that day.

On April 4, 2017, Ahmad met With C83 at CS3 ’s apartment CS3 asked Ahmad to show him how to make a car bomb
for a target in Mexico, to which Ahmad agreed. CSB informed Ahmad that the purported target in Mexico was a
ranking member of a Drug Trafficking Organization. Between April 4, 2017, and April 26, 2017, Ahmad met on

numerous occasions with CS3, CS4, and multiple undercover FBI agents in Tucson to discuss the plans for building
the bomb.

On April 11, 2017, Ahmad showed CS3 an image of explosive materials and instructions on his cellphone. Ahmad
explained the instructions were in Arabic, not in English. On April 13, 2017, Ahmad showed CS3 homemade bomb
instructions on his cellphone and promised to translate them. On April 16, 2017, Ahmad met inside CS3’s vehicle at
Ahmad’s apartment complex in Tucsoni Ahmad explained some of the equipment he would need to build the bomb
and that he had been studying up on how to build the explosive. Ahmad sent CS3 a text message with a recipe of how
to make explosives that were written in Arabic. The recipe consisted of a multi-step process to make an improvised
explosive device (IED). On April 19, 2017, Ahmad met with CS3 and an undercover agent at CS3’s apartment to
finalize plans to make the bomb. As part of the plan, Ahmad agreed to travel to Las Vegas, Nevada, to build the
device.

On April 26, 2017 , Ahmad, CS3, CS4, and two undercover FBI agents travelled from Tucson, Arizona, to Las Vegas,
Nevada. Ahmad brought along a number of his own items to assist in constructing the bomb, including a circuit tester,
electrical tape, and tubes of Permatex Epoxy. The undercover agents brought the other items required to build the
bomb, which were obtained from a list provided by Ahmad. Once they were in Las Vegas, they all went to a
condominium. Over the course of several hours, Ahmad built the device and described what he'was doing to one of
the undercover agents. Ahmad showed one of the agents how to connect the blasting caps and where to place the C-
4. Ahmad then guided the undercover agent on how to make a second device. Once both devices were completed,
Ahmad explained how they operated. ‘Ahmad believed the bombs would be detonated in the United States when the
intended target from Mexico was going to be in the United States to attend a sporting event. FBI agents on scene
maintained control of the explosive devices. The C-4 and blasting caps were inert items controlled by the FBI.

